—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.)j rendered March 3, 1999, convicting him of sodomy in the second degree, incest (two counts), rape in the third degree, sexual abuse in the second degree (three counts), endangering the welfare of a child, and sexual abuse in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Sullivan and H. Miller, JJ., concur.